EXHIBIT 10.1
*** PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. SUCH OMISSIONS ARE INDICATED BY “***”WHERE MATERIAL HAS
BEEN SO OMITTED. A COPY OF THIS EXHIBIT THAT CONTAINS THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
License and Supply Agreement
among
EpiCept Corporation,
EpiCept GmbH
and
MEDA AB
January 8, 2010

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page    
1. Definitions
    1  
1.1 Affiliate
    1  
1.2 AML Remission Treatment
    1  
1.3 Ceplene
    1  
1.4 Ceplene Trademarks
    1  
1.5 cGMP
    2  
1.6 Commercially Reasonable Efforts
    2  
1.7 Competing Product
    2  
1.8 Confidential Information
    2  
1.9 Control
    2  
1.10 Derivative
    2  
1.11 EMEA
    2  
1.12 EpiCept Know-How
    2  
1.13 EpiCept Patents
    2  
1.14 EpiCept Product Registration Data
    3  
1.15 EpiCept Technology
    3  
1.16 European Union
    3  
1.17 Field
    3  
1.18 First Commercial Sale
    3  
1.19 Fiscal Net Sales
    3  
1.20 Fiscal Year
    3  
1.21 GCP
    3  
1.22 Improvements
    4  
1.23 Information
    4  
1.24 License
    4  
1.25 Named Patient Program
    4  
1.26 Net Sales
    4  

 

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
1.27 Patents
    4  
1.28 Post Approval Commitments
    4  
1.29 Pricing and Reimbursement Approvals
    5  
1.30 Product
    5  
1.31 Regulatory Approval
    5  
1.32 Regulatory Authority
    5  
1.33 Supply Agreement
    5  
1.34 Term
    5  
1.35 Territory
    5  
1.36 Third Party
    5  
1.37 Valid Claim
    5  
2. License Grants
    6  
2.1 License
    6  
2.2 Trademarks
    6  
2.4 Improvements
    7  
2.5 Retained Rights; Negative Covenant
    8  
2.6 No Implied Licenses
    8  
3. Development, Commercialization and Supply
    9  
3.1 Regulatory Matters
    9  
3.2 Development and Commercialization Oversight
    10  
3.3 Collection and Exchange of Pharmacovigilance Data
    11  
3.4 MEDA Commercialization Activities
    11  
3.5 Agreement regarding Manufacturing and Supply
    12  
4. Fees and Payments
    12  
4.1 Upfront Fee
    12  
4.2 Royalties
    12  
4.3 Sales Performance and Other Milestones
    13  
4.4 Supply Pricing
    13  

 

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
5. Payment; Records; Audits
    14  
5.1 Payment; Reports
    14  
5.2 Exchange Rate; Manner and Place of Payment
    14  
5.3 Income Tax Withholding
    14  
5.4 Audits
    15  
5.5 Late Payments
    15  
6. Intellectual Property
    15  
6.1 Patent Prosecution and Maintenance
    15  
6.2 Cooperation of the Parties
    15  
6.3 Infringement by Third Parties
    16  
6.4 Infringement of Third Party Rights
    16  
7. Representations and Warranties
    17  
7.1 Mutual Representations and Warranties
    17  
7.2 EpiCept
    17  
7.3 MEDA
    19  
7.4 Disclaimer
    19  
7.5 Limitation of Liability
    19  
8. Confidentiality
    20  
8.1 Confidential Information
    20  
8.2 Permitted Use
    20  
8.3 Publications
    21  
8.4 Publicity
    21  
9. Term and Termination
    22  
9.1 Term
    22  
9.2 Termination by Mutual Agreement
    22  
9.3 Termination by Meda
    22  
9.4 Termination for Cause
    22  
9.5 Effects of Termination
    23  

 

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
10. Indemnification
    24  
10.1 MEDA
    24  
10.2 EpiCept
    25  
10.3 Procedure
    25  
10.4 Insurance
    26  
11. Dispute Resolution
    26  
11.1 Dispute Resolution
    26  
11.2 Arbitration
    26  
11.3 Court Actions
    27  
11.4 Continued Performance
    27  
12. Miscellaneous
    27  
12.1 Governing Law
    27  
12.2 Entire Agreement; Amendment
    27  
12.3 Relationship Between the Parties
    27  
12.4 Non-Waiver
    28  
12.5 Assignment
    28  
12.6 No Third Party Beneficiaries
    28  
12.7 Severability
    28  
12.8 Notices
    29  
12.9 Force Majeure
    29  
12.10 Interpretation
    30  
12.11 Further Assurances
    30  
12.12 Counterparts
    30  

 

-iv-



--------------------------------------------------------------------------------



 



LICENSE AND SUPPLY AGREEMENT
This License and Supply Agreement (the “Agreement”) is entered into as of
January 8, 2010 (the “Effective Date”) by and among MEDA AB, a company organized
under the laws of Sweden (“MEDA”), having its principal offices at Box 906,
SE-170 09, Solna, Sweden, EpiCept Corporation, a corporation organized under the
laws of the State of Delaware, USA and having its principal offices at 777 Old
Saw Mill Road, Tarrytown, New York 10591, USA and its wholly-owned subsidiary,
EpiCept GmbH, a corporation organized under the laws of Germany (collectively,
“EpiCept”).
Recitals
Whereas, EpiCept owns certain proprietary technology and information related to
a proprietary compound named Ceplene® (histamine dihydrochloride);
Whereas, MEDA desires to obtain an exclusive license from EpiCept to
commercialize products containing Ceplene in the Territory; and
Whereas, EpiCept desires to grant MEDA such licenses, on the terms and subject
to the conditions of this Agreement.
Agreement
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. Definitions. Capitalized terms used in this Agreement, whether used in the
singular or plural, shall have the meanings set forth below, unless otherwise
specifically indicated herein.
1.1 “Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a party hereto. For the purpose of this definition, a
business entity shall be deemed to “control” another business entity, if it owns
directly or indirectly, more than 50% of the outstanding voting securities,
capital stock, or other comparable equity or ownership interest of such business
entity, or exercises equivalent influence over such entity.
1.2 “AML Remission Treatment” shall mean the treatment of adult patients with
acute myeloid leukaemia in first remission concomitantly treated with
interleukin-2 (IL-2).
1.3 “Ceplene” shall mean any chemical composition comprising or containing
histamine dihydrochloride (2-(3H-imidazol-4-yl)ethylnamine dihydrochloride).
1.4 “Ceplene Trademarks” shall mean the Ceplene® trademarks that are identified
on Exhibit D.

 

 



--------------------------------------------------------------------------------



 



1.5 “cGMP” shall mean current good manufacturing practices applicable to the
manufacture, labeling, packaging, handling, storage, supply and transport into
the Territory of Products, including any applicable regulations, policies and
guidelines promulgated pursuant to “The Rules Governing Medicinal Products in
the European Community”, volume IV, “Guide to good manufacturing practice for
medicinal products.”
1.6 “Commercially Reasonable Efforts” shall mean efforts that are consistent
with the usual practice followed by major specialty pharmaceutical companies of
a size similar to MEDA’s in pursuing the development and commercialization of
pharmaceutical products in the Territory with similar market potential and at a
similar stage in development.
1.7 “Competing Product” shall mean any pharmaceutical product containing Ceplene
or a Derivative which is used or can be used as a substantially equivalent
substitute to the Product in its approved indications in the Territory.
1.8 “Confidential Information” shall have the meaning provided in Article 8.
1.9 “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise, other than pursuant to
this Agreement) to grant access to, to grant use of, or to grant a license or a
sublicense to such Information, Patents or intellectual property rights without
violating the terms of any agreement or other arrangement with any Third Party.
1.10 “Derivative” shall mean, with respect to Ceplene, any metabolite, prodrug,
hydrate, solvate, conjugate, salt, crystal form, ester, enantiomer, isomer or
polymorph of Ceplene.
1.11 “EMEA” shall mean the European Medicines Agency or any successor entity
thereof performing similar functions.
1.12 “EpiCept Know-How” shall mean all Information and Improvements owned or
Controlled by EpiCept as of the Effective Date or during the Term that is
necessary or useful for the registration, development, promotion, marketing,
sale or distribution of Products in the Field in the Territory, excluding
EpiCept Patents.
1.13 “EpiCept Patents” shall mean Patents owned or Controlled by EpiCept or any
of its Affiliates as of the Effective Date or during the Term that, in the
absence of a license thereunder, would be infringed by the development, use,
sale, offer for sale or import of Products in the Field in the Territory. The
EpiCept Patents as of the Effective Date are set forth on Exhibit A.

 

2



--------------------------------------------------------------------------------



 



1.14 “EpiCept Product Registration Data” means (i) all regulatory files relating
thereto, including any licenses (to the extent transferable), and minutes of
meetings and telephone conferences with any Regulatory Authorities, validation
data, preclinical and clinical studies and tests related to the Product
including original data, case report forms, study files relating to the
aforementioned studies and tests, and all audit reports of clinical studies,
plus all applications (and amendments thereto) for Regulatory Approvals, annual
reports and safety reports associated therewith, drug master files, which are in
EpiCept’s or its Affiliates’ possession or Control, and all correspondence with
Regulatory Authorities regarding the marketing status of the Product; and
(ii) all records maintained under cGMPs or other record keeping or reporting
requirements of Regulatory Authorities in the Territory, including all
correspondence and communications with Regulatory Authorities in connection with
the Product (including any advertising and promotion documents), adverse event
files, complaint files, manufacturing records.
1.15 “EpiCept Technology” shall mean the EpiCept Patents and EpiCept Know-How.
1.16 “European Union” shall means Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, United Kingdom, and any such other
country or territory that may officially become part of the European Union after
the Effective Date.
1.17 “Field” shall mean all uses for any human indication, disease, disorder or
condition.
1.18 “First Commercial Sale” shall mean, with respect to a Product, the first
sale (as evidenced by an invoice or receivable) by MEDA or its Affiliates to a
Third Party for end use or consumption of such Product in a country in the
Territory after the governing Regulatory Authority of such country has granted
all Regulatory Approvals necessary to market and sell Products in such country.
Sale of Product by MEDA to its Affiliate shall not constitute a First Commercial
Sale unless such Affiliate is the end user of the Product.
1.19 “Fiscal Net Sales” shall mean Net Sales achieved during any particular
Fiscal Year.
1.20 “Fiscal Year” shall mean January 1 through December 31, representing MEDA’s
fiscal year.
1.21 “GCP” means all applicable good clinical practice standards for the design,
conduct, monitoring, auditing, recording, analyses and reporting of clinical
trials, including, as applicable, (a) as set forth in European Commission
Directive 2001/20/EC relating to the implementation of good clinical practice in
the conduct of clinical trials on medicinal products for human use, and brought
into law by European Commission Directive 2005/28/EC laying down the principles
and detailed guidelines for good clinical practice for investigational medicinal
products, (b) the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonised Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the EU, (d) U.S. C.F.R Title 21, Parts 50, 56 and 312, as may be amended from
time to time, and (v) the equivalent applicable laws in any relevant country.

 

3



--------------------------------------------------------------------------------



 



1.22 “Improvements” shall mean any and all developments, inventions or
discoveries relating to the EpiCept Technology developed or acquired by, or
under the Control of, a party at any time during the Term and shall include such
developments intended to enhance the safety, efficacy or uses (including
additional indications) of the Product.
1.23 “Information” shall mean tangible and intangible techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results, descriptions and compositions of matter.
1.24 “License” shall have the meaning provided in Section 2.1.
1.25 “Named Patient Program” shall mean a program that facilitates patient
access to medications that are not licensed for marketing or are commercially
unavailable in the country where a patient is receiving treatment if no suitable
alternative is available or exists in such country. Physicians request the
medication on behalf of a specific “named” patient.
1.26 “Net Sales” shall mean the gross amounts invoiced by MEDA and its
Affiliates for sales of Product to Third Parties that are not Affiliates of MEDA
or its Affiliates, less the following items, as allocable to such Products (if
not previously deducted from the amount invoiced): (a) ordinary and customary
trade discounts actually allowed; (b) credits, rebates and returns (including
wholesaler and retailer returns and rebates and retroactive price reductions
granted to managed health care organizations and governmental authorities)
actually allowed or granted; (c) freight, postage, insurance and duties paid for
and separately identified on the invoice or other documentation maintained in
the ordinary course of business, and (d) excise taxes, other consumption taxes,
customs duties and compulsory payments to governmental authorities actually paid
and separately identified on the invoice or other documentation maintained in
the ordinary course of business. If Product is sold or transferred between or
among MEDA and any of its Affiliates for such entity’s own use, then the amount
used to calculate Net Sales with respect to such sale or transfer shall be
deemed to be the amount that would be invoiced to Third Parties (other than
Affiliates of MEDA or its Affiliates) in an arm’s-length transaction. For the
avoidance of doubt, if MEDA receives compensation for the Product that is made
available to patients in the Territory through a Named Patient Program,
expanded-access program, compassionate-use program, or any other similar
program, then such compensation is also considered as Net Sales for the purpose
of this Agreement.
1.27 “Patents” shall mean patents and patent applications, including provisional
applications, continuations, continuations-in-part, continued prosecution
applications, divisions, substitutions, reissues, additions, renewals,
reexaminations, extensions, term restorations, confirmations, registrations,
revalidations, revisions, priority rights, requests for continued examination
and supplementary protection certificates granted in relation thereto, as well
as utility models, innovation patents, petty patents, patents of addition,
inventor’s certificates, and equivalents in any country or jurisdiction.
1.28 “Post Approval Commitments” shall mean the clinical studies agreed by
EpiCept as part of the marketing authorization under exceptional circumstances
as granted by the European Commission for Ceplene, which are detailed in
Exhibit B.

 

4



--------------------------------------------------------------------------------



 



1.29 “Pricing and Reimbursement Approvals” means any pricing and reimbursement
approvals which are required to be obtained before placing the Product on the
market in a particular jurisdiction in the Territory.
1.30 “Product” shall mean a pharmaceutical product that is or contains
(i) Ceplene and/or (ii) if relating to AML Remission Treatment only, Ceplene or
a Derivative, and, in both cases, line and label extensions thereof, including
all formulations, routes of administration and other Improvements made or
acquired by EpiCept, in all cases, whether administered alone or in combination
with other pharmaceutical products or active pharmaceutical ingredients.
1.31 “Regulatory Approval” shall mean any and all approvals (including Pricing
and Reimbursement Approvals), licenses, registrations, or authorizations of any
country, federal, supranational, state or local regulatory agency, department,
bureau or other government entity in the Territory that are necessary for the
development, use, importation, promotion, marketing, sale and distribution of
Products in any part of the Territory.
1.32 “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau, court or other
governmental or regulatory authority having the authority to regulate the
development or marketing of pharmaceutical products in the Territory or any part
thereof (e.g., the Swedish Ministry of Health and Social Affairs or the EMEA).
1.33 “Supply Agreement” shall have the meaning provided in Section 3.5.
1.34 “Term” shall have the meaning provided in Section 9.1.
1.35 “Territory” shall mean the counties listed in Exhibit C.
1.36 “Third Party” shall mean any entity other than MEDA or EpiCept or an
Affiliate of MEDA or EpiCept.
1.37 “Valid Claim” shall mean a claim: (i) in any issued, unexpired Patent which
has not been donated to the public, permanently revoked or held unenforceable or
invalid by a governmental agency or court of competent jurisdiction by a
decision from which there is no appeal or (if there is a right to appeal) from
which the period for appeal has expired without such appeal, and that has not
been disclaimed or admitted to be invalid, or unenforceable through
reexamination, reissue, disclaimer or otherwise, or (ii) in any United States or
foreign patent application among the Patents, which shall not have been finally
cancelled, withdrawn or abandoned by any administrative agency or other body of
competent jurisdiction. For purposes of this Section 1.30, a pending patent
application shall be deemed to have been abandoned as of the date four (4) years
subsequent to the earliest filing date asserted for such application
(“Constructive Abandonment Date”), and the claims of such application shall no
longer constitute Valid Claims as of such Constructive Abandonment Date.

 

5



--------------------------------------------------------------------------------



 



2. License Grants.
2.1 License. Subject to the terms and conditions of this Agreement, EpiCept
hereby grants to MEDA, during the Term, an exclusive, royalty bearing license
under the EpiCept Technology solely to develop, use, sell, have sold, offer for
sale, import, register, promote, market, and distribute Products in the Field in
the Territory (the “License”). The License shall include the right to grant and
authorize sublicenses to Affiliates of MEDA and distributors appointed by MEDA
to the extent necessary to market and distribute Products in the Field in the
Territory.
2.2 Trademarks.
(a) Ceplene Trademarks. All packaging, labeling, advertising and promotional
material used by MEDA and its Affiliates in connection with any Product, shall
feature the Ceplene Trademarks and, to the extent permitted by law, EpiCept’s
corporate tradename and logo. EpiCept shall maintain all Ceplene Trademarks in
good standing. Subject to the terms and conditions of this Agreement, EpiCept
hereby grants to MEDA an exclusive, royalty-free license, with the right to
sublicense only to its Affiliates and distributors, to use the Ceplene
Trademarks solely in connection with the use, sale, importation, distribution
and marketing of the Product in the Field in the Territory, including the use of
the Ceplene Trademarks on Product packaging, labeling, advertising and
promotional material. EpiCept or an Affiliate of EpiCept shall retain the
ownership of the entire right, title and interest in and to the Ceplene
Trademarks, and all goodwill associated with or attached to the Ceplene
Trademarks arising out of the use thereof by MEDA and its Affiliates shall inure
to the benefit of EpiCept. MEDA agrees that it will not contest, oppose or
challenge EpiCept’s ownership of the Ceplene Trademarks. MEDA agrees that it
will not at any time do or suffer to be done any act or thing that will in any
way impair EpiCept’s ownership of or rights in and to the Ceplene Trademarks or
any registration thereof or that may depreciate the value of the Ceplene
Trademarks or the reputation of EpiCept. MEDA agrees that in using Ceplene
Trademarks upon any Product packaging, labeling, advertising or promotional
materials, it will not represent in any way that it has any right or title to
the ownership of the Ceplene Trademarks or the registration thereof. MEDA shall
obtain the prior written approval of EpiCept (which shall not be unreasonably
withheld or delayed) of the form and manner in which the Ceplene Trademarks will
be used upon, in connection with, or in relation to, the Products, or any
packaging, labels, containers, advertisements and other materials related
thereto. Wherever any Ceplene Trademark is used, e.g., on any package, label or
advertisement, the first or most prominent use shall, to the extent permitted by
law, always be accompanied by a legend acceptable to EpiCept indicating that the
Product utilizes the proprietary technology of EpiCept and that the Ceplene
Trademarks are licensed to MEDA by EpiCept. MEDA shall, at EpiCept’s request and
expense, assist EpiCept in any action reasonably necessary or desirable to
protect the Ceplene Trademarks used or proposed to be used hereunder. MEDA shall
as soon as practicable notify EpiCept of any apparent infringement by a Third
Party of any of the Ceplene Trademarks. Notwithstanding the foregoing, during
the Term EpiCept shall have the right to use the Ceplene Trademarks in the
Territory for corporate purposes, but will not engage in promotional or
marketing activities of the Product in the Territory without the prior written
consent of MEDA. EpiCept will also retain all rights to use the Ceplene
Trademarks outside the Territory.

 

6



--------------------------------------------------------------------------------



 



(b) Quality Control. MEDA agrees to cooperate with EpiCept to enable EpiCept to
control the nature and quality of the use of the Ceplene Trademarks such that
EpiCept may verify that the use of the Ceplene Trademarks is consistent with the
agreed quality standards and Product specifications.
2.3 Delivery of EpiCept Know-How. Within 60 days following the Effective Date
(and promptly after the development or acquisition of any EpiCept Know-How
thereafter), EpiCept shall provide to MEDA all tangible embodiments of the
EpiCept Know-How in EpiCept’s possession (or copies thereof) as reasonably
necessary for the practice of the License.
2.4 Improvements.
(a) Meda Improvements. The parties acknowledge and agree that all right, title,
and interest in and to any Improvements developed, acquired or Controlled by or
on behalf of MEDA, its Affiliates or sublicensees during the Term (the “Meda
Improvements”) shall, as between the parties hereto, be owned by and remain the
sole property of MEDA; provided, that (a) MEDA shall promptly disclose any Meda
Improvements to the extent specifically relating to the Product to EpiCept and
(b) MEDA shall grant EpiCept a royalty-free, non-exclusive license to practice
such Meda Improvements to develop and commercialize Products outside the
Territory. EpiCept may grant sublicenses under the foregoing license to only
such Third Party licensees that grant EpiCept licenses to practice Improvements
developed or acquired by such Third Party with the right to grant MEDA a
royalty-free sublicense to practice such Improvements to develop and
commercialize the Products in the Territory. MEDA may, in its sole discretion,
file and prosecute in its own name and at its own expense, Patents claiming any
Meda Improvements.
(b) EpiCept Improvements. The parties acknowledge and agree that all right,
title, and interest in and to any Improvements developed, acquired or Controlled
by or on behalf of EpiCept or its Affiliates during the Term (the “EpiCept
Improvements”) shall, as between the parties hereto, be owned by and remain the
sole property of EpiCept; provided, that (a) EpiCept shall promptly disclose any
EpiCept Improvements to the extent specifically relating to the Product to MEDA
and (b) EpiCept shall grant MEDA an exclusive license (with right to sublicense
its Affiliates and distributors) to practice such EpiCept Improvements to
develop and commercialize Products in the Territory, at no additional royalty
cost than as otherwise provided under this Agreement. MEDA may grant sublicenses
under the foregoing license to only such Third Party licensees (if permitted by
this Agreement) that grant MEDA licenses to practice Improvements developed or
acquired by such Third Party with the right to grant EpiCept a royalty-free
sublicense to practice such Improvements to develop and commercialize the
Products outside the Territory. EpiCept may, in its sole discretion, file and
prosecute in its own name and at its own expense, Patents claiming any EpiCept
Improvements.

 

7



--------------------------------------------------------------------------------



 



(c) Joint Improvements. The parties acknowledge and agree that all right, title,
and interest in and to any Improvements developed, acquired or Controlled
jointly by or on behalf of the parties or their respective Affiliates or
permitted sublicensees (in the case of MEDA) during the Term (the “Joint
Improvements”) shall, as between the parties hereto, be owned by and remain the
sole property jointly of EpiCept and MEDA. EpiCept shall have the exclusive
right to practice such Joint Improvements to develop and commercialize Products
outside the Territory, and MEDA shall have the exclusive right to practice such
Joint Improvements to develop and commercialize Products within the Territory.
Each party shall have the right to exploit the Joint Improvements in any manner
that is not inconsistent with the rights granted the other party under this
Agreement, in each case, without the consent of, or an accounting to, the other
party; provided, that neither party shall assign its rights in any Joint
Improvements without the other party’s prior written consent, such consent not
to be unreasonably withheld or delayed.The parties agree to keep each other
informed of such Joint Improvements and agree on a course for obtaining patent
protection, if warranted. The JCC will compile a quarterly report summarizing
all such Joint Improvements.
2.5 Retained Rights; Negative Covenant. EpiCept hereby expressly reserves the
right to practice, and to grant licenses under, the EpiCept Technology for any
and all purposes other than the specific purposes for which MEDA has been
granted the License. Without limiting the generality of the foregoing, EpiCept
exclusively reserves to itself the right under the EpiCept Technology to make or
have made Ceplene and/or Products throughout the world, and MEDA shall have no
right under any EpiCept Technology to make or have made Ceplene or any Product.
MEDA hereby agrees that it will not, and it will not permit or cause any
Affiliate or other Third Party to, practice any EpiCept Technology for any
purpose other than as expressly authorized in this Agreement.
2.6 No Implied Licenses. No right or license under any Patents or Information of
either party is granted or shall be granted by implication. All such rights or
licenses are or shall be granted only as expressly provided in this Agreement.
EpiCept hereby expressly reserves the right to practice, and to grant licenses
under, the EpiCept Technology for any and all purposes other than the specific
purposes for which the MEDA has been granted the License.

 

8



--------------------------------------------------------------------------------



 



3. Development, Commercialization and Supply.
3.1 Regulatory Matters.
(a) Regulatory Approvals in the Territory. EpiCept, at its sole expense, shall
use commercially reasonable efforts to obtain any and all applicable Regulatory
Approvals, other than the Pricing and Reimbursement Approvals, for the Product
in the Field in all countries in the European Union, Norway and Iceland. MEDA,
at its sole expense, shall use commercially reasonable efforts to obtain any and
all applicable Regulatory Approvals for the Product for AML Remission Treatment
in all other countries in the Territory. Regulatory Approvals in the European
Union shall be owned by EpiCept (or one of its Affiliates), except to the extent
required by law to be held by the distributor or if EpiCept (or one of its
Affiliates) is otherwise not eligible to hold such Regulatory Approval in its
name. Such Regulatory Approvals in the European Union that are not held in the
name of EpiCept (or one of its Affiliates) and all Regulatory Approvals in other
countries in the Territory shall be owned by and held in the name of MEDA (or
one of its Affiliates or distributors). The holder of the Regulatory Approval in
any country is referred to as the “MAH.” The applicable MAH in each country
shall be responsible for compliance with all obligations in respect of such
Regulatory Approvals, including the filing of all annual and other reports or
filings required by applicable Regulatory Authorities with respect to Products
and shall maintain any and all such Regulatory Approvals in such country during
the Term, including obtaining any supplemental applications, variations or
renewals thereof necessary to sell the Products for all indications for which a
Product is developed. MEDA shall be responsible for obtaining all Pricing and
Reimbursement Approvals for Products in the Territory during the Term. Each
party shall cooperate with the other party in good faith in connection with
obtaining and maintaining all Regulatory Approvals as described in this
Section 3.1(a), including, in the case of EpiCept, providing all EpiCept Product
Registration Data and other information reasonably requested by MEDA to prepare
applications for Regulatory Approvals and assisting MEDA in responding to any
inquiries from Regulatory Authorities. As soon as reasonably practicable
following the filing of any annual report or filing, application, supplemental
application, variation, renewal or other materials with a Regulatory Authority
(a “Submission”), each party shall transfer to the other party copies of, and
allow the other party to cross-refer to, such Submission relating to Products
and provide reasonable access to all associated supporting documents and
Information for use in those countries in the Territory where such other party
is the MAH, including providing appropriate notification of such other party’s
access and reference rights to the Regulatory Authorities, including an informed
consent letter under Article 10c of Directive 2001/83/EC as amended. If it is
not possible for a party to cross-reference a Submission made by the other
party, the other party will provide the party with access to all documents and
Information associated with its Submission and, to the extent such documents and
Information have not already been transferred, shall transfer copies of such
documents and Information, if requested to do so by such party.

 

9



--------------------------------------------------------------------------------



 



(b) Post-Approval Commitments and Other Activities. EpiCept shall conduct, at
its expense, the Post-Approval Commitments in accordance with GCP and other
applicable laws and other requirements of applicable Regulatory Authorities.
MEDA will assist EpiCept in fulfilling the Post Approval Commitments, including
the selection of centers for clinical trials. Should any Regulatory Authority in
the Territory require the conduct of any development activities, other than the
Post-Approval Commitments, with respect to Products as a condition to granting
or maintaining Regulatory Approval of any Product in the Field in the Territory,
the parties shall coordinate the implementation of such development activities,
and such activities shall be conducted solely with EpiCept’s prior written
approval of the applicable study design(s) and protocol(s) for such activities.
EpiCept shall be responsible for conducting any such other required activities,
at EpiCept’s sole expense. MEDA shall cooperate with and assist EpiCept in good
faith in connection with the foregoing. MEDA shall have the right to conduct in
the Territory, at its expense, such Phase IV and other clinical studies as it
determines are desired to commercialize the Products, including marketing
studies and clinical studies to expand the label.
(c) Label Extension Studies. EpiCept shall use commercially reasonable efforts
to conduct the clinical studies described in Exhibit E, which are intended to
expand the uses of the Product. Such studies shall be conducted in accordance
GCP and other applicable laws and the protocols approved by the JCC. EpiCept
shall periodically provide updates to MEDA regarding clinical and non-clinical
data, and other results and analyses with respect to such studies, including all
reports from clinical investigators and such other information as MEDA may
reasonable request. If the JCC determines that the results of any such study
would support a variation or other amendment to expand the indications of use of
the approved labeling for the Product and that such expansion is otherwise
desired, EpiCept shall prepare such variation, amendment or other submission to
seek all applicable Regulatory Approvals to so expand the labeling. The MAH
shall then use its commercially reasonable efforts to seek to obtain such
Regulatory Approvals.
(d) Other Development and Regulatory Activities. EpiCept shall promptly provide
MEDA with all information regarding the development and registration of the
Product in each country in the Territory for which EpiCept is responsible for
obtaining and maintaining Regulatory Approvals that is material to MEDA’s
commercialization and marketing activities in such countries. To the extent
legally permitted, EpiCept shall promptly provide MEDA with all copies of all
communications with Regulatory Authorities in advance of submission of any
responses to such Regulatory Authorities and, to the extent reasonably
practicable, shall consider in good faith and incorporate MEDA’s comments
therein.
(e) Named Patient Program. EpiCept will terminate on a country by country basis
when and as requested by MEDA the IDIS Named Patient Program conducted under
agreements and other arrangements between EpiCept and IDIS Ltd. (the “IDIS
Arrangement”).  
3.2 Development and Commercialization Oversight.
(a) Joint Commercialization Committee. The parties shall within 30 days after
the Effective Date establish a Joint Commercialization Committee (“JCC”), which
will be responsible for discussing all developments of major clinical and
commercial relevance, including clinical activities in connection with
development and approval of Products and other related issues. The JCC shall be
responsible for reviewing the Marketing Plan pursuant to Section 3.3a, reviewing
pricing and reimbursement (subject to all applicable laws) and reviewing sales
forecasts prepared in accordance with the Supply Agreement pursuant to
Section 3.4. The JCC will be composed of three voting members appointed by each
of MEDA and EpiCept. MEDA shall select one of its voting members to act as the
chairperson of the JCC. EpiCept shall select one of its voting members to act as
the secretary of the JCC.

 

10



--------------------------------------------------------------------------------



 



The JCC will meet at minimum three times per year or with such greater frequency
as the JCC agrees. Meetings may be conducted by telephone conference. The
parties will agree upon the time and place of meetings. Within 15 days after
each meeting, the JCC secretary will provide the parties with the written
minutes of such meeting describing, in reasonable detail, the status of the
clinical activities and the commercialization program, a summary of the results
and progress to date, the issues requiring resolution and the agreed resolution
of previously reported issues.
(b) Decisions of the JCC. A quorum of the JCC shall be deemed to be present at
any meeting if at least two voting members of each party are present at such
meeting in person or via telephone. All decisions shall be unanimous with each
party having one vote. If the JCC is unable to decide or resolve an issue, MEDA
shall have final decision-making authority with respect to all matters
specifically relating to the development and commercialization of Products in
the Territory (including all regulatory matters); provided, that MEDA may not,
without EpiCept’s consent (such consent not to be unreasonably withheld), so
determine any matter in a manner that is reasonably likely to (i) materially
increase the scope of EpiCept’s obligations hereunder (including any costs to be
paid by EpiCept) or (ii) expand the scope of the License.
3.3 Collection and Exchange of Pharmacovigilance Data. The parties agree that,
commencing immediately, they will collect and exchange pharmacovigilance data
regarding the Product sufficient to permit each party to comply with its
regulatory and other legal obligations. Within 90 days following the Effective
Date, the parties shall enter into a pharmacovigilance agreement governing the
allocation of responsibilities between the parties for obtaining, sharing and
reporting all safety-related data in connection with the commercialization of
Products worldwide.
3.4 MEDA Commercialization Activities.
(a) Sales and Marketing Plan. MEDA and, as applicable, its Affiliates shall
commercialize Product in the Field in the Territory in accordance with a
marketing and sales plan for Product, as reviewed by the JCC (the “Marketing
Plan”). MEDA shall submit an initial draft of the Marketing Plan to the JCC
within 45 days after the Effective Date. MEDA may amend the Marketing Plan from
time to time; provided, that MEDA first notify the JCC of any such amendment and
consider in good faith the comments of the JCC. Following the Regulatory
Approval of the Product in each country in the Territory, MEDA and, as
applicable, its Affiliates shall use Commercially Reasonable Efforts to
commercialize, promote, sell and distribute Product in the Field in the
Territory in accordance with the Marketing Plan. EpiCept, in the course of the
meetings of the JCC, shall have the right to obtain periodic updates as to the
status and results of MEDA’s marketing efforts in each country of the Territory.
MEDA agrees to use its Commercially Reasonable Efforts to market the Products in
the Territory in accordance with the Marketing Plan.

 

11



--------------------------------------------------------------------------------



 



(b) Product Pricing. MEDA shall use Commercially Reasonable Efforts to obtain
Pricing and Reimbursement Approvals as soon as possible after Regulatory
Approval of a Product in each country in the Territory.
3.5 Agreement regarding Manufacturing and Supply. EpiCept shall be the exclusive
supplier of all requirements for Product to MEDA and its Affiliates in the
Territory for commercial purposes, in accordance with the binding terms set
forth in Exhibit F attached hereto. The parties will negotiate in good faith a
long-form manufacturing and supply agreement containing, at a minimum, the terms
set forth in Exhibit F no later than 45 days from the Effective Date (the
“Supply Agreement”).
4. Fees and Payments.
4.1 Upfront Fee. To partially offset EpiCept’s cost of acquiring Ceplene and to
reimburse EpiCept for expenses incurred in obtaining EMEA marketing approval,
MEDA shall pay to EpiCept a non-refundable, non-creditable upfront fee of
US$3,000,000 within five business days after the Effective Date.
4.2 Royalties.
(a) Royalty Rates. During the Term, MEDA shall pay to EpiCept royalties on
Fiscal Net Sales of Products in the Territory at the following rates:

          Territory Fiscal Net Sales of Product   Royalty Rate per sales
interval  
 
       
***
    * **
 
       
***
    * **
 
       
***
    * **
 
       
***
    * **

Royalties payable under this Section 4.2 shall be paid to EpiCept ***.
(b) Exception. With respect to any country in the Territory, all royalty rates
set forth in Section 4.2(a) shall be reduced to *** of Net Sales (for such
country only) upon the first commercial sale of a Competing Product in such
country. Net Sales of Products for which the reduced royalty is payable shall
not be included in calculating the aggregate Territory Fiscal Net Sales of
Product and in determining the applicable royalty percentage for other Fiscal
Net Sales for purposes of Section 4.2(a), but *** of such Net Sales of Products
shall be taken into account for purposes of determining whether the initial
sales milestones as provided in Section 4.3 are satisfied.

 

12



--------------------------------------------------------------------------------



 



(c) Reconsideration of Royalty Rates. If MEDA’s aggregate gross profit margin
from Fiscal Net Sales of Products in the Territory, taken as a whole, for any
Fiscal Year falls below *** (without taking into account the expenses related to
the payment by MEDA to EpiCept of any milestone payments pursuant to
Section 4.3), the parties shall renegotiate in good faith an adjustment in the
royalty rates set forth in this Section 4.2 or, if EpiCept elects, the supply
price set forth in the Supply Agreement to restore such minimum aggregate gross
profit margin.
(d) Third Party Licenses. EpiCept shall pay all royalties and other payments
required to be paid to all Third Parties in respect of the EpiCept Technology,
including to all inventors of any of the EpiCept Patents.
4.3 Sales Performance and Other Milestones. MEDA shall pay to EpiCept the
following milestone payments within 30 days after the end of the month (or, in
the case of milestones (c) and (d), 60 days after the end of the fiscal quarter
during which the milestone was attained) in which the first achievement of the
following milestones occur:

          Milestone Event   Payment  
(a) First Commercial Sale of Product in Germany, United Kingdom, France, Spain
or Italy
  US$ 2,000,000  
(b) Regulatory Approval by the EMEA of a change in labeling in the “Summary of
Product Characteristics” of Products to reflect the removal of the statement
“efficacy in patients older than age 60 has not been fully demonstrated”
(provided that no similar age-limiting language is required to be added or
substituted)
  US$ 5,000,000  
(c) First time that Net Sales of Product in any consecutive twelve month period
equals or exceeds US$50,000,000
  US$ 10,000,000  
(d) First time that Net Sales of Product in any consecutive twelve month period
equals or exceeds US$100,000,000
  US$ 20,000,000  

Each of the milestone payments set forth in this Section 4.3 shall be payable
only one time, for the first achievement of the applicable milestone. In
addition, in the event more than one milestone is achieved during a single
period, all applicable milestone payments for sales achievements shall be due at
the end of such period. For the avoidance of doubt and by way of example, if in
a twelve month period, the Net Sales equal US$101,000,000, when Net Sales had
never exceeded $50,000,000 in any prior twelve month period, MEDA shall pay to
EpiCept US$30,000,000 (US$10,000,000 + US$20,000,000), and if in any succeeding
twelve month period, Net Sales equal US$51,000,000, no milestones payments shall
be due for such period. No payments made to EpiCept pursuant to this Section 4.3
shall be credited against future royalty payments payable by MEDA to EpiCept
under this Agreement.
4.4 Supply Pricing. MEDA shall exclusively purchase Product from EpiCept at a
price of *** per vial subject to adjustment as per Exhibit F, and on the terms
and conditions set forth therein and in the Supply Agreement to be negotiated in
accordance with the provisions of Section 3.5.

 

13



--------------------------------------------------------------------------------



 



5. Payment; Records; Audits.
5.1 Payment; Reports. From and after the First Commercial Sale of a Product in
the Territory, MEDA shall furnish to EpiCept a monthly written report for each
calendar quarter showing, on a Product-by-Product basis, the Net Sales of
Products and the royalties payable under this Agreement with respect to such
Products in sufficient detail to permit confirmation of the accuracy of the
payment made, including, without limitation and on a country-by-country basis,
the gross sales and Net Sales of Products, any applicable royalty reductions
permitted by this Agreement, the royalties payable (in U.S. dollars), and the
method used to calculate the royalties. Royalty reports and payment of royalties
shown to have been accrued by each royalty report shall be due within 60 days
after the close of each calendar quarter.
5.2 Exchange Rate; Manner and Place of Payment. All payments to be made by MEDA
to EpiCept under this Agreement shall be made in United States dollars by wire
transfer in immediately available funds to a bank and account designated in
writing by EpiCept, unless otherwise specified in writing by EpiCept. When
conversion of amounts received by MEDA in any foreign currency is required or
for purposes of calculating Fiscal Net Sales in Section 4.3, such conversion
shall be calculated using the rate of exchange that is the commercial rate of
exchange for the conversion of local currency to United States dollars as
published by the Financial Times, on the last business day immediately prior to
the date of payment (or if such journal shall cease to publish currency exchange
rates, then the commercial rate of exchange published by another leading
financial publication or bank as mutually agreed to in writing by MEDA and
EpiCept).
5.3 Income Tax Withholding. EpiCept shall pay any and all taxes levied on
account of any payment made to it under this Agreement. If any taxes are
required to be withheld by MEDA, MEDA shall (a) deduct such taxes from the
payment made to EpiCept, (b) timely pay the taxes to the proper taxing
authority, and (c) send proof of payment to EpiCept, including any receipt
issued by the taxing authority, and certify its receipt by the taxing authority
within 60 days following such payment.

 

14



--------------------------------------------------------------------------------



 



5.4 Audits. During the Term and for a period of three years thereafter, MEDA
shall keep, and shall cause its Affiliates to keep, complete and accurate
records pertaining to the sale or other disposition of Products in sufficient
detail to permit EpiCept to confirm the accuracy of all milestone and royalty
payments due hereunder. MEDA shall permit, and cause its Affiliates to permit,
EpiCept to cause an independent, certified public accountant reasonably
acceptable to MEDA to audit such records of MEDA and its Affiliates to confirm
Net Sales, and royalty and milestone payments for a period covering not more
than the preceding three years. Such audits may be exercised during normal
business hours upon reasonable prior written notice to MEDA, but no more
frequently than once per year. No accounting period of MEDA or its Affiliate
shall be subject to audit more than one time by EpiCept. Prompt adjustments
shall be made by the parties to reflect the results of such audit. EpiCept shall
bear the full cost of such audit unless such audit discloses an underpayment by
MEDA of more than 5% of the amount of royalty payments due under this Agreement
(or discloses the failure by MEDA to make the payment required by milestone
(c) or (d) pursuant to Section 4.3), in which case, MEDA shall bear the full
cost of such audit and shall promptly remit to EpiCept the amount of any
underpayment or non-payment.
5.5 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of 5% above the U.S. Prime Rate (as published in The Wall Street Journal,
Eastern Edition); provided, however, that in no event shall such rate exceed the
maximum legal annual interest rate. The payment of such interest shall not limit
EpiCept from exercising any other rights it may have as a consequence of the
lateness of any payment.
6. Intellectual Property.
6.1 Patent Prosecution and Maintenance. EpiCept shall have the first right to
file, prosecute and maintain the EpiCept Patents in the Territory. EpiCept shall
keep MEDA reasonably informed as to the filing, prosecution and maintenance of
the EpiCept Patents in the Territory. For purposes of this Article 6, filing,
prosecution and maintenance of the EpiCept Patents shall be deemed to include,
without limitation, filing of applications, the conduct of interferences or
oppositions, and/or requests for reexaminations, reissues or extensions of
patent terms (including seeking all applicable patent term extensions and market
exclusivity rights in connection with the Products). If EpiCept elects to
abandon the prosecution and maintenance of any EpiCept Patent in any country in
the Territory, EpiCept shall promptly notify MEDA of such election, but in no
case later than 60 days prior to any required action relating to the filing,
prosecution or maintenance of such patent application or patent. In such event,
MEDA shall have the right to assume responsibility for the filing, prosecution
and/or maintenance (including seeking all applicable patent term extensions and
market exclusivity rights in connection with the Product) of such EpiCept
Patents in such country, at its own expense, and MEDA shall keep EpiCept
reasonably informed on matters regarding such filing, prosecution and
maintenance.
6.2 Cooperation of the Parties. Each party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of the EpiCept Patents pursuant
to Section 6.1 and in the obtaining and maintenance of any patent extensions,
supplementary protection certificates and the like with respect to EpiCept
Patents.

 

15



--------------------------------------------------------------------------------



 



6.3 Infringement by Third Parties. EpiCept and MEDA shall promptly notify the
other in writing of any alleged or threatened infringement of any EpiCept Patent
of which they become aware. EpiCept shall have the sole right to bring and
control any action or proceeding with respect to infringement of any EpiCept
Patent outside the Territory at its own expense and by counsel of its own
choice. MEDA shall have the first right to bring and control any action or
proceeding with respect to infringement of any EpiCept Patent within the
Territory at its own expense and by counsel of its own choice, and EpiCept shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. If MEDA fails to contact the alleged infringing party
or its counsel within 60 days following the notice from EpiCept of alleged
infringement or to bring any such action or proceeding within (a) 180 days
following the notice of alleged infringement or (b) 30 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, then EpiCept shall have the right to
bring and control any such action at its own expense and by counsel of its own
choice, and MEDA shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice. In the event a party brings an
infringement action in accordance with this Section 6.3, the other party shall
cooperate fully, including, if required to bring such action, the furnishing of
a power of attorney or being named as a party. Neither party shall have the
right to settle any patent infringement litigation under this Section 6.3
relating to any EpiCept Patent in the Territory without the prior written
consent of the other party, which shall not be unreasonably withheld or delayed.
Except as otherwise agreed by the parties in connection with a cost-sharing
arrangement, any recovery realized as a result of litigation regarding alleged
infringement of any EpiCept Patent in the Territory (whether by way of
settlement or otherwise), after reimbursement of any litigation expenses of
EpiCept and MEDA, shall be retained by the party that brought and controlled
such litigation for purposes of this Agreement, except that (a) any recovery
realized by MEDA as a result of such litigation, after reimbursement of the
parties’ litigation expenses, shall, to the extent attributable to lost sales or
lost profits with respect to Products, be treated as Net Sales for purposes of
this Agreement and (b) any recovery realized by EpiCept as a result of such
litigation, after reimbursement of the parties’ litigation expenses, shall be
shared equally with MEDA.
6.4 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the manufacture, use or
sale of any Product infringes or may infringe the intellectual property rights
of such Third Party. EpiCept shall have the sole right to control any defense of
any such claim involving alleged infringement of Third Party rights by EpiCept’s
activities at its own expense and by counsel of its own choice, and MEDA shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. MEDA shall have the sole right to control any defense
of any such claim involving alleged infringement of Third Party rights by MEDA’s
activities at its own expense and by counsel of its own choice, and EpiCept
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. Neither party shall have the right to settle any
patent infringement litigation under this Section 6.4 in a manner that
diminishes the rights or interests of the other party without the written
consent of such other party (which shall not be unreasonably withheld). To the
extent MEDA incurs any costs defending any such claim or is required to pay any
damages or payments to settle any such claim, it may offset 50% of all such
costs, damages and payments against all payments payable to EpiCept hereunder up
to 50% of the amounts otherwise payable to EpiCept.

 

16



--------------------------------------------------------------------------------



 



7. Representations and Warranties.
7.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.
7.2 EpiCept. EpiCept represents and warrants to, and covenants with, MEDA as of
the Effective Date that:
(a) EpiCept has not granted, and will not grant, to any Third Party or Affiliate
any license or other right under the EpiCept Technology and the Ceplene
Trademarks to use, sell, have sold, offer for sale, import, register, promote,
market, and distribute Ceplene or Product in the Field in the Territory, and
EpiCept has not granted, and will not grant, to any Third Party or Affiliate any
license or other right under the EpiCept Patents inconsistent with the rights
and licenses granted to MEDA herein;
(b) EpiCept is the sole owner of all of the outstanding shares of Maxim
Pharmaceuticals, Inc., a Delaware corporation, that owns one or more of the
EpiCept Patents and was previously known as Syntello, Inc.;
(c) the EpiCept Patents and Ceplene Trademarks are existing and have been
properly registered or filed, and properly maintained, under all applicable laws
and, to its knowledge, the issued EpiCept Patents are not invalid or
unenforceable;
(d) EpiCept is the sole and exclusive legal, beneficial and record owner of the
existing EpiCept Technology (including the Products) and the Ceplene Trademarks,
all of which are free and clear of any liens, charges, encumbrances and rights
of any Third Party, contingent or otherwise;
(e) EpiCept has the full right, power and authority to (i) grant all of the
right, title and interest in the licenses granted to MEDA under this Agreement
and (ii) transfer the EpiCept Know-How in accordance with Section 2.3;
(f) to EpiCept’s knowledge, the exploitation of the EpiCept Technology pursuant
to the License and the Ceplene Trademarks in the Territory does not infringe any
Patent owned by an Third Party;

 

17



--------------------------------------------------------------------------------



 



(g) to EpiCept’s knowledge, there are no pending patent applications of any
Third Party that, if issued, would be infringed by the practice of the EpiCept
Technology or the Ceplene Trademarks or the development and commercialization of
the Products in the Territory;
(h) there is no agreement between EpiCept and any Third Party that precludes
MEDA from exploiting the EpiCept Technology or the Ceplene Trademarks in the
Territory or requires MEDA to obtain a sublicense that is necessary to exploit
the EpiCept Technology or the Ceplene Trademarks;
(i) there are no claims, judgments, orders or settlements against or owed by
EpiCept or any Affiliates or, to its knowledge, pending or threatened claims, or
litigation, in either case relating to the EpiCept Technology or the Ceplene
Trademarks (including any proceedings pending before any Regulatory
Authorities);
(j) EpiCept have not have any knowledge that any Third Party is infringing or
misappropriating any of the EpiCept Technology or Ceplene Trademarks;
(k) no EpiCept Technology is subject to any funding agreement with any
government or governmental agency that would conflict with or preclude the grant
to MEDA of the licenses set forth herein;
(l) except for existing royalty obligations to Dr. Hellstrand, previously
disclosed to MEDA, there are no royalty, commission or similar obligations on
EpiCept applicable to the EpiCept Technology or the Ceplene Trademarks, or any
licenses, sublicenses or agreements with Third Parties relating to or involving
the EpiCept Technology or the Ceplene Trademarks;
(m) EpiCept is the lawful holder of all existing Regulatory Approvals (other
than Pricing and Reimbursement Approvals) and regulatory documentation
(including EpiCept Product Registration Data) relating to the Product in the
Territory;
(n) The marketing authorization approval (the “MAA”) for the Product in the
European Union is in full force and effect and, to the knowledge of EpiCept, the
MAA has been duly and validly issued; there is no action or proceeding by any
Regulatory Authority pending or, to the knowledge of EpiCept, threatened seeking
the revocation or suspension of the MAA;
(o) EpiCept has no knowledge of any facts which furnish any reasonable basis for
any inquiries, notice of adverse findings, warning or other regulatory letters
or sanctions, or other similar communication from Regulatory Authorities;
EpiCept has no knowledge of any misstatements or material omissions relating to
the Product in any regulatory submission or other document required to be
maintained by applicable laws and the accuracy of its regulatory submissions has
not been contested by any Regulatory Authority;

 

18



--------------------------------------------------------------------------------



 



(p) there are no inquiries, investigations, actions or other proceedings pending
before or, to the best of EpiCept’s knowledge, threatened by any Regulatory
Authority with respect to the Products or any facility where the Product is
manufactured; EpiCept has not received any written notice relating thereto; and
during the Term, EpiCept shall promptly notify MEDA in writing upon learning of
any such actual or threatened investigation, inquiry or proceeding;
(q) EpiCept has disclosed all information in its possession relating to its Post
Approval Commitments to MEDA (including all EpiCept Product Registration Data,
material correspondence with Regulatory Authorities relating to the Products and
protocols for Post Approval Commitments and label extension clinical trials);
and
(r) EpiCept has complied with all obligations in respect of the Post-Approval
Commitments and, to EpiCept’s knowledge, there are no additional clinical trials
other than the Post Approval Commitments that EpiCept is required to perform to
obtain and maintain Regulatory Approvals of the Product in the Territory.
7.3 MEDA. During the Term, MEDA represents and warrants that it will not,
without the express prior written consent of EpiCept, directly or indirectly,
including, without limitation, whether through subsidiaries, joint venture
partners, as stockholder, supplier, vendor or customer, develop, use or
commercialize any Competing Product in the Territory.
7.4 Disclaimer. Except as expressly set forth in this Agreement, THE EPICEPT
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EPICEPT HEREUNDER ARE
PROVIDED “AS IS,” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN CONNECTION WITH CEPLENE OR THE PRODUCTS.
7.5 Limitation of Liability. Except in the case of breach of Article 8, NEITHER
PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY
LICENSE GRANTED HEREUNDER; provided, however, that this Section 7.5 shall not be
construed to limit either party’s indemnification obligations under Article 10.

 

19



--------------------------------------------------------------------------------



 



8. Confidentiality.
8.1 Confidential Information. Except as otherwise provided herein, each party
shall maintain in strict confidence, and shall not use for any purpose or
disclose to any Third Party without the disclosing party’s written consent,
information disclosed by the other party in writing and marked “Confidential” or
that is disclosed orally and confirmed in writing as confidential within 30 days
following such disclosure (collectively, “Confidential Information”). Without
limiting the foregoing, Confidential Information shall include information
relating to the Product and all related developments, products, substances,
customer lists, pricing policies, employment records and policies, operational
methods, marketing plans and strategies, product development techniques or
plans, methods of manufacture, technical processes, designs and design projects,
inventions and research programs and trade secrets. Confidential Information
shall not include any information that the receiving party can demonstrate by
competent evidence: (i) was already known to the receiving party at the time of
disclosure hereunder as evidenced by previously-existing written records, or
(ii) is now or hereafter becomes publicly known other than through acts or
omissions of the receiving party, or (iii) is disclosed to the receiving party
on a non-confidential basis by a Third Party under no obligation of
confidentiality to the disclosing party or (iv) is independently developed by
the receiving party without the use of, reliance on or reference to any
Confidential Information disclosed to the receiving party by the disclosing
party.
8.2 Permitted Use. Notwithstanding the provisions of Section 8.1 above, each
party may disclose Confidential Information of the other party as expressly
permitted by this Agreement, or if and to the extent such disclosure is
reasonably necessary in the following instances:
(a) enforcing such party’s rights under this Agreement;
(b) prosecuting or defending litigation as permitted by this Agreement;
(c) complying with applicable court orders or governmental regulations;
(d) register or record this Agreement or evidence of this Agreement with the
applicable patent authorities;
(e) in the case of MEDA, developing or commercializing the Products in
accordance with the License;
(f) facilitate discussions with actual or potential subcontractors and
sublicensees in connection with the development and commercialization of
Products hereunder provided, in each case, that any such actual or potential
subcontractor or sublicensee agrees to be bound by reasonable obligations of
confidentiality and non-use;
(g) respond to any request by any Regulatory Authority in connection with any
filings or applications for Regulatory Approval of the Licensed Product;
(h) comply with requirements to disclose to applicable stock exchanges;
provided, that prior notice of such disclosure shall be provided to the
non-disclosing party and reasonable measures, to the extent available and after
consultation with the non-disclosing party, shall be taken to assure
confidential treatment of such information, including requests for redaction of
confidential terms of this Agreement; and
(i) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors, acquirors, merger partners, or potential providers of equity or debt
financing and their advisors in confidential financing documents, provided, in
each case, that any such Third Party agrees to be bound by reasonable
obligations of confidentiality and non-use.

 

20



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 8.2(b) or Section 8.2(c), it will, except where impracticable, give
reasonable advance notice to the other party of such disclosure and use efforts
to secure confidential treatment of such information at least as diligent as
such party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder.
8.3 Publications. Each party to this Agreement recognizes that the publication
of papers regarding results of and other information regarding Products,
including oral presentations and abstracts, may be beneficial to both parties
provided such publications are subject to reasonable controls to protect
Confidential Information. Accordingly, a party shall have the right to review
and comment on any material proposed for disclosure or publication by the other
party, such as by oral presentation, manuscript or abstract, regarding any
Product. Before any such material is submitted for publication, the party
proposing publication shall deliver a complete copy to the other party at least
45 days prior to submitting the material to a publisher or initiating any other
disclosure. Such other party shall review any such material and give its
comments to the party proposing publication within 30 days of the delivery of
such material to such other party. With respect to oral presentation materials
and abstracts, such other party shall make reasonable efforts to expedite review
of such materials and abstracts, and shall return such items as soon as
practicable to the party proposing publication with appropriate comments, if
any, but in no event later than 30 days from the date of delivery to the
non-publishing party. The publishing party shall comply with the other party’s
request to delete references to the other party’s Confidential Information in
any such material and agrees to delay any submission for publication or other
public disclosure for a period of up to an additional 60 days for the purpose of
allowing the preparation and filing of appropriate patent applications.
8.4 Publicity. Each of the parties may issue press release, substantially in the
form approved by the other party, announcing the execution of this Agreement
promptly following the Effective Date. In addition, it is understood that each
party may desire or be required to issue subsequent press releases or make
disclosures (pursuant to filings with the Securities Exchange Commission, the
Stockholm Stock Exchange or otherwise, as applicable) relating to this Agreement
or activities hereunder. The parties agree to consult with each other reasonably
and in good faith with respect to the text and timing of such press releases or
other disclosures prior to the issuance thereof, provided that a party may not
unreasonably withhold or delay consent to such releases, and that either party
may issue such press releases as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. In addition, following the initial press release announcing
this Agreement, either party shall be free to disclose, without the other
party’s prior written consent, the existence of this Agreement, the identity of
the other party and those terms of the Agreement which have already been
publicly disclosed in accordance herewith.

 

21



--------------------------------------------------------------------------------



 



9. Term and Termination.
9.1 Term. The initial term of this Agreement shall commence on the Effective
Date and, unless earlier terminated pursuant to this Article 9, continue until
the 10th anniversary of the Effective Date (the “Initial Term”); provided that,
the term of this Agreement will automatically be extended for successive renewal
terms of two years in each country within the Territory (each, a “Renewal Term”)
unless MEDA gives written notice of non-renewal on a country by country basis at
least six months before the expiration of the Initial Term or the then-current
Renewal Term. The Initial Term and any Renewal Term(s) shall collectively
constitute the “Term”.
9.2 Termination by Mutual Agreement. The parties shall have the right to
terminate this Agreement at any time upon mutual written agreement.
9.3 Termination by Meda. MEDA shall have the right to terminate this Agreement
at any time upon 6 months prior written notice.
9.4 Termination for Cause. Either EpiCept or MEDA shall have the right to
terminate this Agreement as follows:
(a) If at any time a party shall (i) file in any court or agency pursuant to any
statute or regulation, a petition in bankruptcy or insolvency or for
reorganization of the party or its assets, (ii) propose a written agreement of
composition or extension of its debts, (iii) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within 60 days after the filing thereof, (iv) liquidate,
dissolve, or otherwise cease business operations, or (v) make an assignment for
the benefit of creditors, the other party shall have the right to terminate this
Agreement by providing written notice thereof.
(b) Either party may terminate this Agreement upon 60 days’ prior written notice
if the other party breaches any of its material duties and obligations under
this Agreement, and the breaching party has not remedied the breach within
60 days after receipt of such notice; provided, however, that in the case of the
breach of any of MEDA’s payment obligations hereunder, then the notice period
for such breach shall be 45 days. In respect of any such uncured breach by MEDA
that arises out of and affects only one or more countries (as opposed to a
general, non-country specific breach of MEDA’s obligations under this Agreement,
including but not limited to its royalty and milestone payment obligations under
Article 4), EpiCept’s termination rights under this Section 9.4(b) shall be
limited to termination on a country-by-country basis of MEDA’s rights to such
countries.

 

22



--------------------------------------------------------------------------------



 



9.5 Effects of Termination.
(a) Upon the termination or expiration of this Agreement, (i) all licenses
granted under the terms of this Agreement in respect of the affected countries
shall automatically terminate and revert to EpiCept, (ii) to the extent MEDA
then holds assignable Regulatory Approvals in the affected countries, MEDA shall
assign to EpiCept all of MEDA’s rights in respect of such Regulatory Approvals
and (iii) MEDA shall license to EpiCept on a perpetual, exclusive, royalty-free
basis the right to use the MEDA Improvements and the Joint Improvements to
develop and commercialize Products in the affected countries.
(b) In the event this Agreement is terminated in any country for any reason
after the Regulatory Approval of the Product in the Territory, MEDA and its
Affiliates shall have the right to sell or otherwise dispose in such country
Products then held in inventory by MEDA and its Affiliates, all subject to the
payment to EpiCept of all amounts due pursuant to Article 4 hereof.
(c) Within 30 days following the expiration or termination of this Agreement in
all countries for any reason (except termination for cause by MEDA under
Section 9.4), and except as set forth in Section 9.5(b), EpiCept shall promptly
return to MEDA all Confidential Information of MEDA provided to EpiCept
hereunder, and MEDA shall: (i) return to EpiCept all Confidential Information of
EpiCept and all EpiCept Technology provided by EpiCept to MEDA hereunder and
that is in MEDA’s or its Affiliates’ possession, including any and all
documentation and other tangible embodiments thereof, except that MEDA may
retain one archival copy of the EpiCept’s Confidential Information solely for
purposes of monitoring compliance with its surviving obligations hereunder and
complying with applicable law; (ii) transfer to EpiCept all data and information
generated under this Agreement and in the possession of MEDA or its Affiliates
relating to Ceplene or Products (to the extent not previously disclosed to
EpiCept); (iii) transfer and assign to EpiCept all of its right, title and
interest in and to all Pricing and Reimbursement Approvals (including
applications therefor) to the extent permitted by applicable laws; (iv) license
to EpiCept on a perpetual, exclusive, royalty-free basis the right to use the
MEDA Improvements and the Joint Improvements to develop and commercialize
Products in the Territory and (v) take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights to EpiCept under this the preceding clauses (iii) and (iv).
(d) Without limiting MEDA’s rights under Section 9.4, MEDA may elect, in lieu of
termination of the Agreement, to continue to exploit Products in the Territory
pursuant to the License; provided, that MEDA provides EpiCept with 60 days
written notice specifying the material breach and stating its intent to continue
to exploit the Products. If EpiCept fails to cure such breach during such notice
period, (i) all amounts otherwise payable thereafter by Meda shall be reduced by
50%; (ii) the JCC shall be dissolved; (iii) EpiCept shall transfer to MEDA all
of its right, title and interest in and to all Regulatory Approvals, drug
dossiers and master files with respect to Ceplene or any Product in the
Territory, including any and all documentation relating thereto to the extent
permitted by applicable laws; and (iv) take such other actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights to MEDA under the preceding clause (iii).
(e) Neither termination nor expiration of this Agreement shall relieve the
parties of any obligation accruing prior to such expiration or termination,
including any such payment obligation under Article 4. Without limiting the
foregoing and in addition to any provisions specified in this Agreement as
surviving under the applicable circumstances, the obligations and rights of the
parties under Sections 2.4(c), 6.4, 7.4, 7.5 and 9.5 and Articles  5, 8, 10, 11
and 12 (and, to the extent required to give effect to the foregoing, Article 1)
shall survive termination or expiration of this Agreement.

 

23



--------------------------------------------------------------------------------



 



(f) All rights and licenses granted under or pursuant to this Agreement by
EpiCept are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the U.S. Bankruptcy Code, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. MEDA, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. In the event of the
commencement of a bankruptcy proceeding by or against EpiCept under the U.S.
Bankruptcy Code, MEDA shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, which, if not already in its possession, shall be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon MEDA’s written request therefor, unless EpiCept elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under (a) above, following the rejection of this Agreement by or on
behalf of EpiCept upon written request therefor by MEDA.
10. Indemnification.
10.1 MEDA. MEDA shall defend and indemnify EpiCept and its Affiliates and their
respective directors, officers, employees and agents (each, an “EpiCept
Indemnitee”) against any and all claims, suits, actions, demands, liabilities,
expenses and/or loss, including reasonable legal expense and attorneys’ fees,
(collectively, “Losses”) to which any EpiCept Indemnitee becomes subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of:
(i) except to the extent provided in Section 10.2(iii), the development, use,
handling, storage, sale or other disposition of Ceplene or Product by MEDA or
any of its Affiliates or distributors,
(ii) the breach by MEDA of any warranty, representation, covenant or agreement
made by MEDA in this Agreement,
(iii) the gross negligence or willful misconduct of any MEDA Indemnitee (defined
below); except, in each case, to the extent such Losses result from the gross
negligence or willful misconduct of any EpiCept Indemnitee or the breach by
EpiCept of any warranty, representation, covenant or agreement made by EpiCept
in this Agreement, or
(iv) all other claims arising out of the failure by MEDA to comply with any
legal or other requirements in respect of the Regulatory Approvals in those
countries in the Territory for which it is the MAH (including any failure to
warn) or of the Pricing and Reimbursement Approvals.

 

24



--------------------------------------------------------------------------------



 



10.2 EpiCept. EpiCept shall defend and indemnify MEDA and its Affiliates and
distributors and their respective directors, officers, employees and agents
(each, a “MEDA Indemnitee”) against any and all Losses to which any MEDA
Indemnitee becomes subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of:
(i) the breach by EpiCept of any warranty, representation, covenant or agreement
made by EpiCept in this Agreement,
(ii) the development, use, manufacture, commercialization, handling, storage,
supply or other disposition of Products outside the Territory;
(iii) the manufacture of the Product by or for EpiCept and its Affiliates, acts
or omissions of EpiCept or its contractors in the development of the Product or
the failure by EpiCept to comply with any legal or other requirements in respect
of the Regulatory Approvals for which it is the MAH (including the failure to
warn),
(iv) the IDIS Arrangement, including all payments and other obligations to IDIS
Ltd. and all claims arising out of the use of the Products distributed under the
IDIS Arrangement; or
(v) gross negligence or willful misconduct of any EpiCept Indemnitee; except, in
each case, to the extent such Losses result from the gross negligence or willful
misconduct of any MEDA Indemnitee or the breach by MEDA of any warranty,
representation, covenant or agreement made by MEDA in this Agreement.
10.3 Procedure. In the event a party (the “Indemnified Party”) seeks
indemnification under Section 10.1 or 10.2, as applicable, it shall inform the
other party (the “Indemnifying Party”) of a claim as soon as reasonably
practicable after it receives notice of the claim (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
claim as provided in this Section 10.3 shall not relieve the Indemnifying Party
of its indemnification obligation under this Agreement except and only to the
extent that such Indemnifying Party is actually damaged as a result of such
failure to give notice), shall permit the Indemnifying Party to assume direction
and control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) using counsel reasonably satisfactory to the
Indemnified Party, and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim. If the Indemnifying Party does
not assume control of such defense within 15 days after receiving notice of the
claim from the Indemnified Party, the Indemnified Party shall control such
defense and, without limiting the Indemnifying Party’s indemnification
obligations, the Indemnifying Party shall reimburse the Indemnified Party for
all reasonable costs, including reasonable attorney fees, incurred by the
Indemnified Party in defending itself within 30 days after receipt of any
invoice therefore from the Indemnified Party. The party not controlling such
defense may participate therein at its own expense. The party controlling such
defense shall keep the other party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned. The Indemnifying Party shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect thereof that does not include a complete and unconditional release of
the Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party, in each case without the prior written consent of the
Indemnified Party.

 

25



--------------------------------------------------------------------------------



 



10.4 Insurance. During the Term and for a period of three years after the
expiration or termination of this Agreement, each party shall maintain
comprehensive general liability insurance, including, without limitation,
product liability and completed operations liability insurance, in amounts that
are commercially reasonable in light of such party’s activities under this
Agreement and sufficient to cover such party’s obligations hereunder. It is
understood that such insurance shall not be construed to limit either party’s
indemnification obligations under this Article 10. Such insurance shall be
placed with a reputable insurance carrier. At a party’s reasonable request, the
other party shall furnish a certificate of insurance to the requesting party
evidencing the foregoing insurance coverage.
11. Dispute Resolution.
11.1 Dispute Resolution. Any dispute arising under or relating to the parties
rights and obligations under this Agreement will be referred to the Chief
Executive Officer of EpiCept and the [Chief Operating Officer] of MEDA for
resolution (the “Authorized Officers”). Each Authorized Officer shall appoint
two additional authorized representatives of such party to serve as a member of
a Dispute Resolution Committee (the “DRC”). In the event of a dispute, the DRC
shall meet and attempt, in good faith, to resolve such dispute. If the DRC is
unable to resolve such dispute within 30 days of such dispute being referred to
them, then, upon the written request of either party to the other party, the
dispute shall be subject to arbitration, as provided in Section 11.2.
11.2 Arbitration.
(a) Claims. Any claim, dispute, or controversy of whatever nature arising out of
or relating to this Agreement that is not resolved pursuant to Section 11.1
within the required 30-day period, including without limitation, any action or
claim based on tort, contract, or statute, or concerning the interpretation,
effect, termination, validity, performance and/or breach of this Agreement
(“Claim”), shall be resolved by final and binding arbitration before a panel of
three neutral experts with relevant industry experience. The arbitration
proceeding shall be administered by the American Arbitration Association (the
“AAA”) in accordance with its then existing International Arbitration Rules, and
the panel of arbitrators shall be selected in accordance with such rules. The
arbitration shall be conducted in English, and shall be held in New York, New
York, USA.
(b) Arbitrators’ Award. The arbitrators shall, within 15 days after the
conclusion of the arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The decision or award
rendered by the arbitrators shall be final and non-appealable, and judgment may
be entered upon it in any court of competent jurisdiction. The arbitrators shall
be authorized to award compensatory damages, but shall NOT be authorized (i) to
award non-economic damages, (ii) to award punitive damages, or (iii) to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder; provided, however, that the damage limitations described in parts
(i) and (ii) of this sentence will not apply if such damages are statutorily
imposed.

 

26



--------------------------------------------------------------------------------



 



(c) Costs. Each party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators; provided, however, the arbitrators shall
be authorized to determine whether a party is the prevailing party, and at their
discretion, to award to that prevailing party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges and travel expenses), and/or the reasonable
fees and costs of the AAA and the arbitrators.
11.3 Court Actions. Nothing contained in this Agreement shall deny either party
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, including without limitation relating to the violation of the
confidentiality provisions of Article 8 hereof, and such an action may be filed
and maintained notwithstanding any ongoing arbitration proceeding. In addition,
either party may bring an action in any court of competent jurisdiction to
resolve disputes pertaining to the validity, construction, scope,
enforceability, infringement or other violations of Patents or other
intellectual property rights, and no such matter shall be subject to arbitration
pursuant to Section 11.2.
11.4 Continued Performance. The parties agree to continue performing under the
Agreement in accordance with its provisions, pending the final resolution of any
dispute, and without limiting the foregoing, shall continue to cooperate and
participate in the JCC and the DRC as provided for in this Agreement.
12. Miscellaneous.
12.1 Governing Law. This Agreement and any disputes, claims, or actions related
thereto shall be governed by and construed in accordance with the laws of the
State of New York, USA, without regard to the conflicts of laws provisions
thereof with the exceptions. of Sections 5-1401 and 5-1402 of the New York
General Obligations Law.
12.2 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement and the
Supply Agreement supersede all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the parties to this
Agreement.
12.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

 

27



--------------------------------------------------------------------------------



 



12.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.
12.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld; it being agreed that it shall not be
deemed unreasonable for a party to withhold consent to an assignment if a
transferee fails to demonstrate to such party’s reasonable satisfaction that it
has similar or greater financial wherewithal and experience as the transferring
party in order to be able to fulfill the obligations of the party seeking to
transfer its rights under this Agreement); provided, however, that either party
may assign this Agreement and its rights and obligations hereunder without the
other party’s consent (a) to an Affiliate, provided that the assigning party
shall remain liable and responsible to the non-assigning party hereto for the
performance and observance of all such duties and obligations by such Affiliate
or (b) to a Third Party purchaser of all or substantially all of the assigning
party’s assets. The rights and obligations of the parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the parties, and the name of a party appearing herein will be deemed
to include the name of such party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Agreement shall be void.
12.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it and
their permitted successors and assigns.
12.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

 

28



--------------------------------------------------------------------------------



 



12.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, five days after the
date of postmark; or (c) if delivered by express courier, the next business day
the courier regularly makes deliveries in the country of the recipient.

     
If to MEDA:
  MEDA AB
 
  Box 906
 
  SE-170 09
 
  Solna, Sweden
 
  Attention: Anders Lönner, CEO
 
  Telephone: +46 630 19 00
 
  Facsimile: +46 8 630 19 19
 
   
If to EpiCept:
  EpiCept Corporation
 
  777 Old Saw Mill Road
 
  Tarrytown, NY  10591
 
  USA
 
  Attention: Jack Talley
 
  Telephone: +1-914-606-3500
 
  Facsimile: +1-914-606-3501

12.9 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence or as soon as reasonably
practical thereafter. All delivery and payment dates under this Agreement that
have been affected by force majeure shall be tolled for the duration of such
force majeure. The party seeking relief under this Section 12.9 shall use
reasonable efforts to prevent and mitigate the effect of any such force majeure
event; provided, that in no event shall any party be required to prevent or
settle any labor disturbance or dispute.

 

29



--------------------------------------------------------------------------------



 



12.10 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable, and all references to gender shall include both
genders and the neuter. Unless otherwise specified, references in this Agreement
to any Article, Section, subsection or subparagraph shall include all Sections,
subsections and subparagraphs of any such Article or all subsections and
subparagraphs of any such Section, subsection or subparagraph, as applicable.
All references to days in this Agreement shall mean calendar days, unless
otherwise specified. Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” and “including but not limited to.” The word “or” shall be
construed to have the same meaning and effect as “and/or”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein). Any
reference to any laws herein shall be construed as referring to any law,
statute, rule, regulation, ordinance or other pronouncement having the effect of
law of any federal, national, multinational, state, provincial, county, city or
other political subdivision, domestic or foreign, as they from time to time may
be enacted, repealed or amended. The words “herein”, “hereof”, “hereunder” and
words of similar import shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
party, irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.
12.11 Further Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
12.12 Counterparts. This Agreement may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages to the parties or
their representative legal counsel, each of which shall be deemed an original
document, and all of which, together with this writing, shall be deemed one
instrument.
[Remainder of this page intentionally left blank.]

 

30



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have duly executed this License and
Supply Agreement as of the Effective Date.

                  EpiCept Corporation       MEDA AB
 
               
By:
          By:    
 
               
 
  Name: Jack Talley           Name: Anders Lönner
 
  Title: President and CEO           Title: CEO
 
                EpiCept GmbH            
 
               
By:
               
 
 
 
Name: Jack Talley            
 
  Title: CEO            

 

 



--------------------------------------------------------------------------------



 



Exhibit A
EpiCept Patents
I. Europe

                  Description   Number   Country   Filing Date   Issued Date  
Anti-tumor Preparation Comprising Interleukin-2 and Histamine Analogs Thereof or
H2-Receptor Agonists
  EP493,468   Austria, Belgium, Switzerland, Germany, Denmark, Spain, France,
Great Britain, Italy, Luxemburg, Netherlands, Norway, Sweden   9/19/90   4/17/96
 
               
Synthesis of Histamine Dihydrochloride
  EP1140857   Austria, Belgium, Cyprus, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands, Portugal, Spain,
Sweden, Switzerland, UK   12/20/99   7/2/08
 
               
Use of histamine dichloride for the treatment of AML
  EP921811   Austria, Belgium, Switzerland, Germany, Denmark, Spain, Finland,
France, UK, Greece, Ireland, Italy, Lichtenstein, Luxembourg, Monaco,
Netherlands, Portugal, Sweden   [to be provided by EpiCept]   [to be provided by
EpiCept]

 

1



--------------------------------------------------------------------------------



 



II. Other Countries

                      Description   Number   Country   Filing Date   Issued Date
 
Anti-tumor Preparation Comprising Interleukin-2 and Histamine Analogs Thereof or
H2-Receptor Agonists
    640954     Australia   9/19/90   1/25/94
“
    2845622     Japan   9/19/90   10/30/98
“
    195392     Korea   3/19/92   2/11/99
Synthesis of Histamine Dihydrochloride
  ZL9981490.3   China   12/20/99   6/30/04
“
    4139082     Japan   12/20/99   6/13/08
“
    I243166     Taiwan   12/23/99   11/11/05
“
    205849     India   12/20/99   6/13/07
“
    763523     Australia   12/20/99   11/06/03
“
    512935     New Zealand   12/20/99   6/13/98 Use of histamine dichloride for
the treatment of AML   [to be provided by EpiCept]

 

2



--------------------------------------------------------------------------------



 



Exhibit B

EpiCept’s Post Approval Commitments
(EPICEPT LOGO) [c00422c0042201.gif]
EXHIBIT 2 — CONFIDENTIAL July 24, 2008
***

 

3



--------------------------------------------------------------------------------



 



(EPICEPT LOGO) [c00422c0042201.gif]
***

 

4



--------------------------------------------------------------------------------



 



Exhibit C

Territory


     
Europe
 
Albania
  Liechtenstein
Andorra
  Lithuania
Austria
  Luxembourg
Belarus
  Malta
Belgium
  Moldova
Bosnia-Herzegovina
  Monaco
Bulgaria
  Montenegro
Croatia
  Norway
Cyprus
  Poland
Czech Republic
  Portugal
Denmark
  Romania
Estonia
  Russia
Finland
  San Marino
Former Yugoslav Republic of Macedonia
  Serbia
Slovakia
France
  Slovenia
Germany
  Spain
Greece
  Sweden
Hungary
  Switzerland
Iceland
  The Netherlands
Ireland
  The United Kingdom
Italy
  Turkey
Latvia
  Ukraine
Vatican City

     
Other Countries
   
Australia
  Japan
Georgia
  Kuwait
Hong Kong
  Malaysia
India
  New Zealand
Indonesia
  Oman
People’s Republic of China
  Pakistan
Philippines
   
Qater
   
Republic of China (Taiwan)
   
Saudi Arabia
   
Singapore
   
South Korea
   
Thailand
   
United Arab Emirates
   

 

5



--------------------------------------------------------------------------------



 



Exhibit D
CEPLENE TRADEMARKS

                                                                               
                                              Renewal   Mark   Country    
Status   Class     Applic No     File Date   Reg No   Reg Date   Date
CEPLENE
  AU   Registered     5       858297     23-Nov-00     858297     17-May-01  
23-Nov-10
CEPLENE
  CH   Registered     5       13973/2000     23-Nov-00     483420     04-Apr-01
  23-Nov-10
CEPLENE
  CN   Registered     5       2001045526     28-Mar-01     1760656     07-May-02
  06-May-12
CEPLENE
  EU   Registered     5       1965656     22-Nov-00     1965656     22-May-02  
22-Nov-10
CEPLENE
  IL   Renewed     5       144206     26-Nov-00     144206     05-Feb-02  
26-Nov-21
CEPLENE
  JP   Registered     5       21001-029763     30-Mar-01     4671668    
16-May-03   16-May-13
CEPLENE
  LI   Registered     5       13015     08-Oct-03     13015     13-Jan-04  
08-Oct-13
CEPLENE
  NO   Registered     5       2003309400     07-Oct-03     224104     01-Sep-04
  01-Sep-14
CEPLENE
  NZ   Renewed     5       627694     29-Sep-00     627694     24-May-01  
29-Sep-17

 

6



--------------------------------------------------------------------------------



 



Exhibit E
Expanded Indication Studies
EPC2008-02— An Open-Label, Multicenter Study of the Effects of Remission
Maintenance Therapy with Ceplene® (Histamine Dihydrochloride), Given in
Conjunction with Low Dose Interleukin-2 (IL-2, ProleukinÒ), on Immune Response
and Minimal Residual Disease (MRD) in Adult Patients with Acute Myeloid Leukemia
(AML) in First Complete Remission (CR1)
A Phase I/II study on combination of immunomodulatory (histamine and low-dose
interleukin-2) and tyrosine kinase inhibitor therapy for eradication of minimal
residual disease in adult patients with chronic myeloid leukemia

 

7



--------------------------------------------------------------------------------



 



Exhibit F
SUPPLY TERMS
for
PRODUCT SUPPLY

     
Finished Product
  0.5mg/0.5ml Ceplene in a sealed 2ml vial, labeled, packaged and released
according to the specifications approved by the parties, rules and regulations
in the different countries in the Territory.
 
   
Finished Product Supply
  EpiCept will supply such quantities of Finished Product as may be ordered by
Meda for sale in the Territory. The Finished Product delivered by EpiCept shall
be fully compliant, packaged, labelled and released. MEDA shall import the
Product exclusively from EpiCept and EpiCept shall supply all requirements for
Product to MEDA for sale in the Territory.
 
   
Subcontractors
  EpiCept may use Third Party contract manufacturers so long as such
manufacturers are otherwise competent and reliable and such manufacturers and
their facilities comply with all cGMP requirements and are approved by the
applicable Regulatory Authorities to manufacture the Finished Product.
 
   
Failure to Supply
  EpiCept will maintain sufficient manufacturing capacity to meet the worldwide
forecasted demand for such the Products. If EpiCept becomes unable to supply the
worldwide quantities of Finished Products ordered or forecasted by Meda and
EpiCept, then available Finished Product shall be allocated to the parties in
proportion to then outstanding orders and forecasts.
 
   
Purchase Price
  The purchase price (the “Purchase Price”) for the Finished Product will be an
amount equal to *** per vial. Commencing ***, the Purchase Price shall be
subject to an annual adjustment to reflect changes in the costs of labor and raw
materials. Except to the extent attributable to changes in the quantities
forecasted by Meda, the Purchase Price shall not be so adjusted in any year by
more than the percentage changes in an applicable producer price index.

 

8



--------------------------------------------------------------------------------



 



     
Payments
  EpiCept will submit invoices upon each shipment. Meda will pay all invoices,
plus all proper taxes, freight and other transportation charges stated thereon,
within 45 days after its receipt.
 
   
Forecasts
  Prior to the first day of each month (M1), Meda shall provide rolling
forecasts of its requirements of the Finished Product for the *** following the
second month after the date of each forecast (M3-M26). The *** of each forecast
(M3-M5) shall be binding orders and shall specify the monthly quantity of
Finished Product. Meda must later submit binding orders for *** of the quantity
forecasted for months M6-M8. EpiCept shall not be obligated to supply *** of the
quantities forecasted for months M6-M8. The Parties shall mutually agree upon
supply quantities and delivery times for the initial orders during *** after
launch of the Product. EpiCept shall maintain an adequate inventory of Finished
Product to ensure a safety stock of ***.
 
   
Delivery
  All Finished Products will be delivered Ex Works (INCOTERMS 2000) at the place
of manufacture in Bolton, England. Finished Product shall be delivered with a
remaining shelf life of ***. Except to the extent attributable to causes beyond
the control of EpiCept and its subcontractors, the Purchase Price for Finished
Product that is delivered more than a week later than its scheduled delivery
date shall be reduced by ***.
 
   
Quality
  EpiCept shall be responsible for manufacturing the Finished Product according
to all applicable laws, cGMP guidelines and rules, the approved specifications
and the requirements of the marketing authorization for the Product. The
Finished Product will be released in accordance with all applicable regulatory
requirements and mutually acceptable release specifications. A Certificate of
Analysis will accompany each batch of Finished Product. If Meda provides prompt
written notice that any Finished Product does not conform to any such
requirements, EpiCept will, at Meda’s option, replace the non-conforming
Finished Product or refund the applicable Finished Product Purchase Price. An
independent testing laboratory will resolve all disputes regarding the quality
of the Finished Product.

 

9



--------------------------------------------------------------------------------



 



     
Recalls
  If the Finished Product should be recalled, the parties will take all
appropriate corrective actions. *** will be responsible for all recall costs to
the extent resulting from a breach of the foregoing quality requirements and
this Agreement or the Supply Agreement. The parties will fully cooperate and
provide all reasonable assistance in conducting any recall.
 
   
Inspections Rights; Records
  EpiCept shall grant to Meda’s quality assurance and quality control personnel,
upon reasonable notice, access to its and its subcontractors facilities and
related documentation for the purpose of routine GMP audits. EpiCept shall
(a) participate and cooperate with such Meda representatives, and (b) take
corrective action in a timely manner as may be reasonably required to comply
with cGMP requirements. Upon reasonable prior notice, EpiCept shall permit Meda
to review periodically EpiCept’s quality control procedures and records to
assure satisfaction of the appropriate quality requirements. If any of the
facilities in which the Finished Product is manufactured are the subject of an
inspection by any Regulatory Authority, EpiCept shall notify Meda, allow Meda to
participate in such inspection and shall provide Meda a summary of any
deficiencies identified by such Regulatory Authority.

EpiCept shall maintain reference samples, all batch and other manufacturing and
analytical records, all records of shipments of the Finished Products and all
validation data relating to the Finished Products for the time periods required
by applicable laws and shall make such data available to Meda upon its
reasonable request.
 
   
Labels
  All Finished Products will be shipped in final package form with all
applicable packaging labels, including all package inserts.
 
   
Term
  TBD, but not longer than the Term
 
   
Backup Supply
  TBD: the parties shall discuss and include in the Supply Agreement provisions
granting Meda the right to qualify alternative suppliers to satisfy any demand
for the Finished Product that is not supplied by EpiCept in a timely manner in
circumstances where EpiCept has repeatedly failed to assure adequate or timely
supply after reasonable opportunities to cure; such provisions shall include
appropriate transfer and license of manufacturing and quality control know how

 

10